DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	Response to Election/Restriction filed on 8/27/2021 is acknowledged.
4.	New claims 11-14 have been added.
5.	Claims 1-14 are pending in this application.
6.	Claims 9 and 10 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Claims 3-5, 7, 8 and 14 are withdrawn from consideration as being not read on either the elected species or the non-elected species found in the prior art.  In the instant case, Applicant elected peptide of SEQ ID NO: 237 as species of a peptide or modified FGF21 peptide consisting of a specific/defined amino acid sequence in the reply filed on 8/27/2021.    
7.	Claims 1, 2, 6 and 11-13 are under examination. 

Elections/Restrictions
8.	Applicant’s election without traverse of Group 1 (claims 1-8 and 11-14) and election without traverse of peptide of SEQ ID NO: 237 as species of a peptide or consisting of a specific/defined amino acid sequence in the reply filed on 8/27/2021 is acknowledged.  The requirement is made FINAL in this office action.   
	Group 1 is drawn to a peptide exhibiting antagonist activity against fibroblast growth factor 21 (FGF21) binding to Klotho β, said peptide comprising the amino acid sequence of X1X2X3X4X5SX7DPX10X11X12VX14GX16X17X18X19RSPSX24X25X26 (SEQ ID NO: 235), wherein X1 is Pro or absent; X2 is Pro or Leu; X3 is Asp or Glu; X4 is Val or Thr; X5 is Gly, Asp, Phe, Leu or Ser; X7 is Met; X10 is Leu or Phe; X11 is Ser or Gly; X12 is Met or Leu; X14 is absent or Thr; X16 is Pro, Leu or Arg; X17 is Ser or Glu; X18 is Gln or Ala; X19 is Gly or Val; X24 is Tyr or Phe; X25 is Ala or Glu; and X26 is Ala; a modified FGF21 peptide, wherein said modified peptide differs from SEQ ID NO: 173 by one of the following modifications: i) substitution of the C-terminal 25 amino acids of SEQ ID NO: 173 with a 25 amino acid sequence consisting of a peptide of claim 2; or ii) substitution of the C-terminal 25 amino acids of SEQ ID NO: 173 with the 25 amino acid sequence of SEQ ID NO: 237; or iii) any combination of i) or ii) with a) one or more substitutions selected from the group consisting of A31C, G43C, L98D, L100K, N121D, and D127K; or b) substitution of the native amino acid at position 167 and/or 175 with the corresponding D-isomer of said native amino acid; and a pharmaceutical composition comprising a modified FGF21 peptide of claim 4 and a pharmaceutically acceptable carrier, diluent, or excipient.  A search was conducted on the elected species; and peptide of SEQ ID NO: 237 as the elected species of a peptide or modified FGF21 peptide consisting of a specific/defined amino acid sequence appears to be free of prior art.  A search was extended to the genus in claim 1; and prior art was found.  

Objections
9.	The specification is objected to for the following minor informality: The specification recites "This application claims priority to US Application No: 16/092,298, filed…” on page 1, line 4 of instant specification.  However, US Application No. 16/092298 is currently abandoned.  Applicant is suggested to update the information about US Application No. 16/092298. 
10.	The specification is objected to for the following minor informality: The specification recites “…(SEQ ID NO: 202,” on page 34, line 29 of instant specification.  Applicant is suggested to amend this recitation as “…(SEQ ID NO: 202),”. 
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
11.	Claim 1 is objected to for the following minor informality: Applicant is suggested to amend claim 1 as “…X16 is Pro, Leu or Arg; X17 is…”.
12.	Claim 2 is objected to for the following minor informality: Applicant is suggested to amend claim 2 as “…PDVGSMDPFGLVTGLEAVRSPSYAA (SEQ ID NO: 234),…”.  
s 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Furthermore, Applicant is suggested to amend claim 13 as "The peptide of claim 1, wherein said peptide comprises the sequence of PPDVGSMDPFGLVGRSQGRSPS FEA (SEQ ID NO: 237)".

Rejections
Claim Rejections - 35 U.S.C. § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


15.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


16.	Claims 1, 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tagmose et al (US 2010/0216715 A1, filed with IDS) in view of Ellison et al (US 2014/0213512 A1, filed with IDS). 
The instant claims 1, 2 and 6 are drawn to a peptide exhibiting antagonist activity against fibroblast growth factor 21 (FGF21) binding to Klotho β, said peptide comprising the amino acid sequence of X1X2X3X4X5SX7DPX10X11X12VX14GX16X17X18X19RSPS X24X25X26 (SEQ ID NO: 235), wherein X1 is Pro or absent; X2 is Pro or Leu; X3 is Asp or Glu; X4 is Val or Thr; X5 is Gly, Asp, Phe, Leu or Ser; X7 is Met; X10 is Leu or Phe; X11 is Ser or Gly; X12 is Met or Leu; X14 is absent or Thr; X16 is Pro, Leu or Arg; X17 is Ser or Glu; X18 is Gln or Ala; X19 is Gly or Val; X24 is Tyr or Phe; X25 is Ala or Glu; and X26 is Ala.
Tagmose et al teach FGF21 analog 56ac with the amino acid sequence (P143V, A145E, L146E, 148aD, P149L, P150R, I152H, 153aE, 153bS, 153cD, 153dM, A154F, P155S, Q156S, P158L, D159E, V160T, G161D, S163M, L166F, S167G, M168L, 169aT, P171L, S172E, Q173A, G174V, Y179F, A180E, S181K) Met-FGF21 as one of FGF21 analogs that exhibits reasonably high potency and reasonably low EC50 value in β-Klotho Erk phosphorylation assay, for example, page 68, Table 1; page 81, paragraph [0692]; and page 83,Table 4.  Tagmose et al further teach SEQ ID NO: 1 is the mature wild type human FGF21 peptide having 181 amino acid residues; and the notation such as 148aD means an insertion of D after the amino acid E at position 148 in FGF21 of LETDSMDPFGLVTGLEAVRSPSFEK (the P158L, D159E, V160T, G161D, S163M, L166F, S167G, M168L, 169aT, P171L, S172E, Q173A, G174V, Y179F, A180E, S181K portion of 56ac).  The only difference between the FGF21 analog 56ac in Tagmose et al and a peptide comprising the amino acid sequence of instant SEQ ID NO: 235 recited in instant claims 1 and 6 and/or a peptide comprising the amino acid sequence of instant SEQ ID NO: 188 recited in instant claim 2 is the C-terminal amino acid, which is K (instead of A) in the FGF21 analog 56ac in Tagmose et al.
The difference between the reference and instant claims 1, 2 and 6 is that the reference does not teach the C-terminal amino acid of peptides of instant SEQ ID NO: 188 or 235.
However, Ellison et al teach that in addition to FGF21 S181K mutant, S181A is another mutant that reduces C-terminal degradation of FGF21, for example, page 19, Table 10. 
Therefore, it would have been obvious to one of ordinary skilled in the art to substitute the S181K mutation with S181A and in view of the combined teachings of Tagmose et al and Ellison et al to develop a FGF21 analog comprising the amino acid sequence LETDSMDPFGLVTGLEAVRSPSFEA (identical to the peptide of instant SEQ ID NO: 188).  
One of ordinary skilled in the art would have been motivated to substitute the S181K mutation with S181A and in view of the combined teachings of Tagmose et al 
With regards to the function of “exhibiting antagonist activity against fibroblast growth factor 21 (FGF21) binding to Klotho β” recited in instant claim 1, the FGF21 analog developed from the combined teachings of Tagmose et al and Ellison et al is a peptide comprising the amino acid sequence LETDSMDPFGLVTGLEAVRSPSFEA (identical to the peptide instant SEQ ID NO: 188) recited in instant claims 1, 2 and 6.  The instant specification discloses that peptide of instant SEQ ID NO: 188 exhibits an enhanced ability to bind Klotho β and functions as an antagonist of FGF21 activity relative to the native sequence (see page 2, line 30 to page 3, line 12 of instant specification).  The instant specification further discloses that the identified modified peptides such as peptide of SEQ ID NO: 188 can be incorporated into the full length FGF21 protein to produce a modified FGF21 that has higher potency at the receptor (see page 2, lines 27-29; and page 3, lines 13-15).  Therefore, the FGF21 analog developed from the combined teachings of Tagmose et al and Ellison et al would necessarily have the same properties and functionality of a modified FGF21 comprising the amino acid sequence of instant SEQ ID NO: 188 disclosed in instant specification and recited in instant claims 1, 2 and 6.  Thus, the FGF21 analog developed from the prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).” (see MPEP § 2112.01 I).  In addition, since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to prove the otherwise.
A person of ordinary skilled in the art would have reasonable expectation of success in substituting the S181K mutation with S181A and in view of the combined 

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 







/LI N KOMATSU/Primary Examiner, Art Unit 1658